DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:
Lines 1-2: “wherein, in the process of correcting, the processor acquires the assumed result of the motion component” should read -- wherein, in the process of acquiring a component, the processor acquires the assumed result of the motion component -- (See for example, Paragraph [0020] of the originally filed specification).

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraus et al. (U.S. Pub. No. 2011/0267340).
Re claims 1 and 15: Kraus et al. disclose a medical image processing device that processes data of an image of a tissue of a living body (i.e., “methods and apparatus to compensate motion artifacts occurring in optical coherence tomography (OCT) acquisitions due to object or instrument movement during the acquisition process”, Paragraph [0085])/non-transitory computer-readable storage medium storing computer-readable instructions that, when executed by a processor of a medical image processing device that processes data of an image of a tissue of a living body (i.e., Paragraph [0253),
wherein the image is a two-dimensional image or a three-dimensional image generated by arranging data of partial images (See for example, “x-direction cross-sections”, Paragraph [0070]; and “input data sets”, Paragraph [0099]) acquired by scanning the tissue of the living body with light and temporally continuously receiving the light from the tissue (See for example, Paragraphs [0096]-[0097]), the medical image processing device comprising a processor (i.e., “computer 102”, Paragraph [0088]), wherein a processor performs:
detecting position shift amounts between the partial images forming the image (i.e., “displacement fields”, Paragraph [0107]);
acquiring a component that acquires an assumed result of at least one of a motion component, which is one component in the position shift amount caused by movement of the tissue during the scanning (i.e., “eye motion”, Paragraph [0069]; and “Each transform or displacement field consists of three-dimensional vectors on this 2D object space grid, representing x, y and z displacements”, Paragraph [0107]), and a shape component, which is another component in the position shift amount caused by a shape of the tissue, from the detected position shift amount; and
correcting a position of each of the partial images based on the acquired component in the position shift amount (i.e., “After the transforms or displacement fields have been estimated, one or more motion corrected data sets are constructed”, Paragraph [0121]).

Re claim 3: Kraus et al. disclose wherein, in the process of correcting, the processor acquires the assumed result of the motion component in the position shift amount, and wherein, in the process of correcting, the processor corrects the position of each of the partial images forming the image, into a position where the motion component is cancelled (i.e., “applying the corresponding calculated displacement to one or more of the input dataset’s data channels”, Paragraph [0121]; and “motion corrected space”, Paragraph [0107]).

Re claim 4: Kraus et al. disclose wherein, in the process of detecting position shift amounts, the processor detects the position shift amounts between partial images based on a movement amount of each of the partial images when each of the partial images is aligned (i.e., tilting estimation, Paragraphs [0161]-[0164]).

Re claim 6: Kraus et al. disclose wherein, in the process of detecting position shift amounts, the processor detects the position shift amounts between the partial images based on the movement amount of each of the partial images when the partial images are aligned such that positions of a specific tissue in the partial images among tissues photographed in the image are close to each other (See for example, Figures 8B, 10C and 11C, Paragraphs [0072] and [0099]).

Re claim 13: Kraus et al. disclose wherein the image is a three-dimensional image generated by arranging two-dimensional partial images expanding in a Z direction along an optical axis of the light and an X direction orthogonal to the Z direction, in a Y direction crossing the Z direction and the X direction (See for example, Paragraphs [0066] and [0099]).

Re claim 14: Kraus et al. disclose an OCT device (i.e., “device 100”, Paragraph [0088]) that photographs an image of a tissue by receiving an interference light of a reference light and a reflection light of a measurement light projected to the tissue of a living body (i.e., Paragraphs [0066] and [0068]), the OCT device comprising a processor (i.e., “computer 102”, Paragraph [0088]),
wherein the processor performs: acquiring partial images by scanning the tissue of the living body with the measurement light and temporally continuously receiving the interference light (See for example, Paragraphs [0066] and [0070]);
generating a two-dimensional image or a three-dimensional image by arranging data of the acquired partial images (See for example, Paragraphs [0097] and [0099]);
detecting position shift amounts between the partial images forming the image (i.e., “displacement fields”, Paragraph [0107]);
acquiring a component that acquires an assumed result of at least one of a motion component, which is one component in the position shift amount caused by movement of the tissue during the scanning (i.e., “eye motion”, Paragraph [0069]; and “Each transform or displacement field consists of three-dimensional vectors on this 2D object space grid, representing x, y and z displacements”, Paragraph [0107]), and a shape component, which is another component in the position shift amount caused by a shape of the tissue, from the detected position shift amount; and
correcting a position of each of the partial images based on the acquired component in the position shift amount (i.e., “After the transforms or displacement fields have been estimated, one or more motion corrected data sets are constructed”, Paragraph [0121]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kraus et al. in view of Iwase et al. (WO 2010/052929).  The teachings of Kraus et al. have been discussed above.
As to claim 5, Kraus et al. does not explicitly disclose wherein, in the process of detecting position shift amounts, the processor detects the position shift amounts between the partial images based on the movement amount of each of the partial images when each of the partial images is aligned into a position where similarity thereof to another partial image is equal to or larger than a threshold.
Iwase et al. teaches in the process of detecting position shift amounts, the processor (i.e., “image processing apparatus 250”, Paragraph [0019]) detects the position shift amounts between the partial images based on the movement amount of each of the partial images when each of the partial images is aligned into a position where similarity thereof to another partial image is equal to or larger than a threshold (See for example, “When the determining unit 253 computes the degree of similarity between each of the partial integrated images Pai to Pan and the integrated image Pb, if all the degrees of similarity of the partial integrated images Pai to Pan are greater than or equal to a threshold, the determining unit 253 determines that the eyeball movement is small and that the image capturing is successful”, Paragraph [0100]).
Kraus et al. and Iwase et al. are combinable because they are from the field of digital image processing for OCT systems.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kraus et al. by incorporating the detection of the position shift amounts between the partial images based on the movement amount of each of the partial images when each of the partial images is aligned into a position where similarity thereof to another partial image is equal to or larger than a threshold in the process of detecting position shift amounts.
The suggestion/motivation for doing so would have been to improve the efficiency of a diagnosis workflow of a doctor.
Therefore, it would have been obvious to combine Iwase et al. with Kraus et al. to obtain the invention as specified in claim 5.

Allowable Subject Matter
Claims 2 and 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M TORRES/Examiner, Art Unit 2664